CERAMIC POWDER MATERIAL, METHOD FOR PRODUCING CERAMIC POWDER MATERIAL, AND BATTERY
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
In response to communication filed on 9/7/2021:
Claim 1 has been amended; claim 2 has been canceled. No new matter has been entered. 
Previous rejections under 35 USC 103 have been upheld.

Response to Arguments
Applicant's arguments filed 9/7/2021 have been fully considered but they are not persuasive. 
The Applicant discloses: “The applied references fail to disclose or suggest such a feature. The Office Action notes that paragraph [0041] of Matsui discloses Li(7-3x)AlxLa3Zr2O12 wherein x 
However, this limitation of claim 1 explicitly recites that the number of La atoms to two Zr atoms is more than 3 and 4 or less. Thus, in claim 1, there are not 3 La atoms to two Zr atoms, but rather, more than 3 La atoms to two Zr atoms. 
Accordingly, Matsui does not disclose or suggest all of the limitations of claim 1. Moreover, nothing in Matsui would have suggested to one of skill in the art to modify the composition to include more than 3 La atoms for two Zr atoms. Furthermore, Kim and Beck do not remedy the deficiencies of Matsui.”
The Examiner respectfully traverses. Applicant’s claim language still claims “more than 3 and 4 or less” which implies a very broad range as in less than 3 or 4. The Applicant needs to claim the range in a more precise way (i.e. “more than 3 and less than 4”, etc.) or in the form of a mathematical equality. Further, the reference of Kim actually discloses the limitation of the claim. Example 2, paragraph 0042 of Kim discloses LixLayZrzO12. Further, paragraph 0042 discloses x is 6-9, y is 2-4, and z is 1-3. While Kim does not disclose the inclusion of Al, claim 1 states that Al can be 0. As such, Kim teaches wherein a number of La atoms with respect to two Zr atoms is more than 3 and 4 or less (Example 2, paragraph 0042 discloses LixLayZrzO12. Further, paragraph 0042 discloses x is 6-9, y is 2-4, and z is 1-3. As such, La/Zr=(2 to 4)/(1 to 3) which is within the claimed range.), and
[X - (Y - 3)] is 0.14 or more and 0.25 or less, where X is a number of Al atoms with respect to two Zr atoms and Y is a number of La atoms with respect to two Zr atoms (Kim does not teach .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0380304 A1) and further in view of Matsui et al. (JP 2018/065704).
Regarding claims 1 and 9, Kim et al. teach a ceramic powder material comprising an LLZ-based garnet-type compound for a battery (Abstract) represented by Li7-3XAlxLa3Zr2O12 (where x satisfies 0 ≤ x ≤ 0.3) (Example 2, paragraph 0042 discloses LixLayZrzO12. Further, paragraph 0042 discloses x is 6-9, y is 2-4, and z is 1-3.), wherein
a main phase of a crystal phase undergoes phase transition from a tetragonal phase to a cubic phase in process of raising a temperature from 25°C to 1050°C (Fig. 3, example 2, table 2, and paragraph 0044 disclose that when the temperature is below 1000°C, the tetragonal phase of the material is more predominate. However, at 1000°C or above, lattice constant a in the tetragonal lattice structure tends to decrease while lattice constant c increases which indicates the cubic phase is more predominate than the tetragonal phase.).
Further, Kim et al. teach wherein a number of La atoms with respect to two Zr atoms is more than 3 and 4 or less (Example 2, paragraph 0042 discloses LixLayZrzO12. Further, paragraph 0042 discloses x is 6-9, y is 2-4, and z is 1-3. As such, La/Zr=(2 to 4)/(1 to 3) which is within the claimed range.), and
[X - (Y - 3)] is 0.14 or more and 0.25 or less, where X is a number of Al atoms with respect to two Zr atoms and Y is a number of La atoms with respect to two Zr atoms (Kim does not teach inclusion of Al and as such can be 0: [0-(2-3)]=1 or [0-(4-3)]=-1. As such the range is -1 to 1 which is within the claimed range).
 However, Kim et al. is silent as to the main phase is the cubic phase even after the temperature is lowered to 25 °C.
Matsui et al. teach a ceramic powder material comprising an LLZ-based garnet-type compound represented by Li7-3XAlxLa3Zr2O12 (where x satisfies 0 ≤ x ≤ 0.3) (Paragraph 0041 discloses Li (7-3x) AlxLa3Zr2O12 wherein x is 0-2.). Further, the main phase is the cubic phase (Paragraph 0022 discloses even if the sintering temperature is lowered (for example, 1000 ° C. or lower), a cubic garnet type LLZ sintered body can be easily obtained.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Kim with Matsui in order to improve lithium ion conductivity.
Regarding claim 5, the combination of Kim and Matsui et al. teach the ceramic powder material according to claim 1. However, they do not teach  wherein the ceramic powder material is subjected to a heat treatment at 1050°C to obtain a sintered body having a density of 4.6 g/cm3 or more and 5.2 g/cm3 or less.
MPEP 2112.01 Composition, Product, and Apparatus Claims
I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
II.    COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition 
Regarding claim 6, the combination of Kim and Matsui et al. teach the ceramic powder material according to claim 1. Further, Kim et al. teach wherein the ceramic powder material is subjected to a heat treatment at 1050°C to obtain a sintered body having a lithium-ion conductivity of 1 x 10"5 S/cm or more and 1 x 10"3 S/cm or less at a measurement temperature of 30°C. (See table 4 and paragraph 0051).)
Regarding claim 10, the combination of Kim and Matsui et al. teach the ceramic powder material according to claim 1. Further, Kim et al. teach wherein, the number of La atoms with respect to two Zr atoms is 3.03 or more. (Example 2, paragraph 0042 discloses LixLayZrzO12. Further, paragraph 0042 discloses x is 6-9, y is 2-4, and z is 1-3. As such, La/Zr=(2 to 4)/(1 to 3) which is within the claimed range.),

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0380304 A1) and of Matsui et al. (JP 2018/065704) and further in view Beck et al. (US 2018/0375149 A1).
Regarding claim 3, Kim and Matsui et al. teach the ceramic powder of claim 1. However, they do not teach wherein the LLZ-based garnet-type compound contains one or more elements selected from the group consisting of gallium, yttrium, cerium, calcium, barium, strontium, niobium, and tantalum.
Beck et al. teach an LLZ-based garnet type compound (Abstract) that contains one or more elements selected from the group consisting of gallium, yttrium, cerium, calcium, barium, strontium, niobium, and tantalum (Paragraph 0008 discloses Nb, Y, Ta, Ga, Ca, Sr,  and Ce.)
Therefore, it would have been obvious to one of ordinary skill in the art to modify Kim and Matsui with Beck in order to improve sinterability and density.
Regarding claim 4, Kim and Matsui et al. teach the ceramic powder of claim 1. However, they do not teach wherein comprising a La compound represented by LixLa1+2xAl1-xO3+2x (where x is 0 or 0.5).
Beck et al. teach an LLZ-based garnet type compound (Abstract) wherein comprising a La compound represented by LixLa1+2xAl1-xO3+2x (where x is 0 or 0.5) (Paragraphs 0110 and 0118 disclose LaAlO3.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Kim and Matsui with Beck in order to improve sinterability and density.

Allowable Subject Matter
Claims 7 and 8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the method claimed in claim 7 is not taught in the prior art of record. Claim 8 is also in condition for allowance for its dependence on claim 7.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel S. Gatewood, Ph.D.

Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729